Citation Nr: 0511844	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for exposure to 
herbicides including Agent Orange.  

2.  Entitlement to service connection for a nodule of the 
right lower lung.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for a hernia.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a papilloma lesion 
of the left temple.  

7.  Entitlement to service connection for bilateral 
conjunctivitis.

8.  Entitlement to service connection for hearing loss.  

9.  Entitlement to service connection for a prostate 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had requested a videoconference hearing before a 
Veterans Law Judge.  However, in April 2005, the veteran 
withdrew this hearing request and indicated that he wanted a 
hearing before a Decision Review Officer (DRO) at the agency 
of original jurisdiction (AOJ).  The veteran has not been 
afforded this hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The veteran should be scheduled for a 
personal hearing before a DRO at the AOJ.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


